Tenney, C. J.
A debtor’s corn and grain, necessary and sufficient for the sustenance of himself and his family, not exceeding thirty bushels, are exempt from attachment and execution. R. S., c. 114, § 38, prov. 6.
Such a construction must be given to the statute referred to, as is consistent with,»and in furtherance of the object of its authors. The obvious purpose of this exemption was to prevent the taking from the debtor of those articles which he had provided, and which were suitable as food for himself and family; and not to extend the exemption to those species of grain which may by sales or exchanges indirectly contribute to the same end, when, by their nature and the general custom of the community in which the debtor lives, they are unsuitable to be used in the making of bread, and are not so designed by the owner. Hence, to entitle the debtor to the exemption, the corn and the grain in themselves must be necessary for the object expressed.
If the debtor is unmarried, or has no family depending upon him for support, but is a boarder, or in such a situation that he can have no design to use corn or grain as food for himself or his family, these articles do not become necessary for the sustenance of himself and his family, and are not exempt.
The wheat and the oats mentioned in the writ were" the joint property of the plaintiffs. They had obtained this grain as payment for their labor in threshing with a machine. It does not appear that the oats were designed to be used as human food, or for purposes differing from the general use of that -kind of grain in this State. This portion of the *81property attached by' the defendant cannot, therefore, be treated as falling within the exemption of the statute.
It is satisfactorily shown that, at the time of the attachment, the plaintiffs were the owners of no other grain than that which is now in controversy. George T. Blake, one of the plaintiffs, had a family, and he was entitled to hold, exempt from attachment, one undivided half of the wheat. The other plaintiff is not proved to have had a family, or to be in a situation which made it necessary that he should have any corn or grain for the sustenance of himself or others, and, therefore, is not brought within the statute provision. The defendant not having invaded the rights of this plaintiff, a joint action, in favor of the two owners of the wheat, cannot be maintained. Plaintiffs nonsuit.
Rice, Hathaway and Cutting, J. J., concurred. Goodenow, J., dissented, and May, J., did not sit.